Wood, J., (after stating the facts). Appellants contend that the allegations of the complaint show that the appellee is liable to them for a loss which appellants sustained as agents or factors of the appellee on account of the neglect of appellee to comply with the police regulations of the State of Louisiana requiring food stuffs for use in that State to be tagged. The appellants contend in their brief that the liability occurred by reason of the failure of the appellee to comply with the act of the Legislature of the State of Louisiana approved Judy 5, 1904. Section 3 of that act, among other things, provides : ‘ ‘ That it shall be the duty of every manufacturer or dealer in, or any person soliciting orders, whether by sample or otherwise, or whether such orders are to be accepted by him or his principal for the same of any commercial feed stuff before the same is offered for sale for use in this State (Louisiana), to submit to the Commissioner of Agriculture and Immigration for inspection and analysis, fair samples of the same, which shall be analyzed by the official chemist, and to furnish a written or printed statement setting forth, first, the name and brand under which said feed stuff is to be sold,” etc. The appellants, in general terms, allege that the two cars of corn chops which appellants bought from appellee for local dealers at Monroe, La., did not contain the tags required by said act because of the negligence of appellee. But the complaint fails to set forth facts sufficient to show that there was any duty devolving upon appellee to tag the two cars of corn chops under the Louisiana statute, and therefore it fails to show that there was any negligence on the part of the appellee. While the complaint alleges, in general terms, that appellants were factors and agents of appellee at Monroe, La., it further alleges that appellants themselves “bought from the defendant (appellee) for local dealers at Monroe,” etc. The specific allegation of the complaint, in other words, showed that appellants made the purchase for their own customers as brokers. The specific allegation showed an independent contract by which the purchasers represented the dealers at Monroe, La., rather than the manufacturers and sellers at Arkadelphia. The law of Louisiana relied upon by appellants has no extra-territorial effect, and appellee, as manufacturer and seller of corn chops at Arkadelphia, Ark., was under no duty or obligation, and therefore was not guilty of any neglect in failing to tag said chops, although same might be sold to parties who intended to use them in the State of Louisiana. The contract, under the allegations of the complaint was as much for the benefit of the appellants, as independent brokers, as it was for the benefit of the appellee. They were soliciting orders in the State of Louisiana for the purchase and sale of goods which were manufactured and sold to them in Arkansas — not Louisiana. The act expressly makes it the duty of every person soliciting orders, whether such orders are to be accepted by him or his principal, to see that the provisions of the act are complied with. Appellants, as brokers at Monroe, La., were therefore under the specific terms of the act themselves required to comply with the law, and certainly, under the terms of the act, the allegations of the complaint did not' show any duty upon the part of appellee to appellants to comply with the laws of Louisiana. We are of the opinion that under the allegations of the complaint there was a completed sale of the two car loads of corn chops when appellee, on receiving the order of appellants for the chops, delivered the same on board the cars at Arkadelphia. Then the chops, in law, at once became the property of appellants as the purchasers of the same, or of the dealers in Louisiana whom they represented as agents or brokers. When goods are delivered to a common carrier for the purchaser, to be delivered at a destination named by him, they are delivered to the'purchaser. The carrier is, “in contemplation of the law, the bailee' of the person to whom, and not by whom, the goods are sent; the latter, in employing the carrier, being considered as an agent of the former for that purpose.” State v. Carl & Tobey, 43 Ark. 360 In Southern Engine & Boiler Works v. Globe C. & L. Co., 98 Ark. 482, we held; (quoting syllabus): “Where by the terms of the contract of sale the property was to be delivered to a common carrier to be transported to the buyer the title passed upon such delivery.” See also Harper v. State, 91 Ark. 422-425; Parsons Oil Co. v. Boyett, 44 Ark. 230; Braunn v. Keally, 28 Am. St. Rep. 811. The complaint fails to state a cause of action, and the court did not err in sustaining the demurrer. The judgment is-therefore affirmed.